Bloodwobth, J.
1. Section 5656 of the Civil Code of 1910, providing for the opening of defaults, should be given a liberal construction, in the promotion of justice and the establishment of the truth; and the discretion of the trial judge in opening a default and permitting the defendant to plead will not be interfered with by this court unless manifestly abused, to the injury of the plaintiff. Thompson v. Kelsey, 8 Ga. App. 23 (68 S. E. 518) ; Bass v. Doughty, 5 Ga. App. 458 (63 S. E. 516) ; Brawner v. Maddox, 1 Ga. App. 332 (58 S. E. 278) ; Polerack v. Gordon, 102 Ill. App. 356; Tucker v. Harris, 13 Ga. 1 (58 Am. D. 488); Gray v. McNeal, 12 Ga. 424; Davis v. Bray, 119 Ga. 220 (46 S. E. 90) ; Burch v. Pope, 114 Ga. 334 (40 S. E. 227).
2. This court can not say that in this case the trial judge abused his discretion in opening the default and in allowing the defense to be filed.
3. There was evidence to support the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, ,P. J., and. Jenkins, J., concur.